  Case 13-30939         Doc 62     Filed 03/05/19 Entered 03/05/19 09:54:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30939
         Dwain Octavius Burney
         Tamika Michele Anderson
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/02/2013.

         2) The plan was confirmed on 10/21/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/20/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,736.00.

         10) Amount of unsecured claims discharged without payment: $73,036.62.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30939        Doc 62     Filed 03/05/19 Entered 03/05/19 09:54:43                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $43,847.55
       Less amount refunded to debtor                         $947.55

NET RECEIPTS:                                                                                 $42,900.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,876.57
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,876.57

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC            Unsecured         474.00        474.75           474.75        125.92         0.00
AMERICAN COLLECTION           Unsecured         142.00           NA               NA            0.00        0.00
CAPITAL ONE AUTO FINANCE      Unsecured      6,654.00            NA            311.52          82.63        0.00
CAPITAL ONE AUTO FINANCE      Secured        6,654.00       6,965.52         6,654.00      6,654.00      832.79
CAPITAL ONE BANK USA          Unsecured         370.00        391.60           391.60        103.87         0.00
CAPITAL ONE BANK USA          Unsecured         396.00        396.66           396.66        105.21         0.00
CAPITAL ONE BANK USA          Unsecured         503.00        503.54           503.54        133.56         0.00
CAPITAL ONE NA                Unsecured         167.00        180.52           180.52          47.88        0.00
COMENITY BANK                 Unsecured         433.00           NA               NA            0.00        0.00
COOK COUNTY TREASURER         Secured              NA            NA               NA            0.00        0.00
CR EVERGREEN III LLC          Unsecured            NA       1,346.05         1,346.05        357.02         0.00
DEPARTMENT STORES NATIONAL BA Unsecured         547.00        547.21           547.21        145.14         0.00
DIRECT CHARGE                 Unsecured         324.00        339.69           339.69          90.10        0.00
First Bk Of De/Continental    Unsecured         733.00           NA               NA            0.00        0.00
GETTINGTON                    Unsecured         725.00           NA               NA            0.00        0.00
Gettington.com                Unsecured         772.00           NA               NA            0.00        0.00
Household Credit Services     Unsecured         234.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE            Priority          139.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE            Priority          237.00        287.90           287.90        287.90         0.00
IL DEPT OF REVENUE            Unsecured         775.00        939.79           939.79        249.26         0.00
JPMORGAN CHASE BANK NA        Secured       22,280.00     22,225.92        22,225.92      22,225.92    2,797.36
JPMORGAN CHASE BANK NA        Unsecured     22,280.00            NA               NA            0.00        0.00
LAKE IMAGING LLC              Unsecured            NA          35.00            35.00           9.28        0.00
MBI SOLUTIONS                 Unsecured            NA       1,012.00         1,012.00        268.42         0.00
MBI SOLUTIONS                 Unsecured            NA         531.00           531.00        140.84         0.00
Mid America Bank              Unsecured         550.00           NA               NA            0.00        0.00
MIDNIGHT VELVET               Unsecured          98.00        109.92           109.92          29.15        0.00
MONROE & MAIN                 Unsecured            NA          72.31            72.31          19.18        0.00
MONTGOMERY WARD               Unsecured         452.00        462.14           462.14        122.58         0.00
MONTGOMERY WARD               Unsecured            NA         239.24           239.24          63.45        0.00
Orchard Bank                  Unsecured         371.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-30939      Doc 62     Filed 03/05/19 Entered 03/05/19 09:54:43                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
PENNYMAC LOAN SERVICES LLC   Secured              NA       2,009.37          0.00           0.00        0.00
PENNYMAC LOAN SERVICES LLC   Secured       61,555.00     93,882.43           0.00           0.00        0.00
PENNYMAC LOAN SERVICES LLC   Unsecured     33,656.00            NA            NA            0.00        0.00
PRA RECEIVABLES MGMT         Unsecured         340.00        340.68        340.68          90.36        0.00
PRA RECEIVABLES MGMT         Unsecured         708.00        708.67        708.67        187.96         0.00
PRA RECEIVABLES MGMT         Unsecured            NA       1,180.06      1,180.06        312.99         0.00
PRA RECEIVABLES MGMT         Unsecured            NA         771.69        771.69        204.68         0.00
PRA RECEIVABLES MGMT         Unsecured         810.00        810.92        810.92        215.08         0.00
PRAXIS FINANCIAL SOLUTIONS   Unsecured      1,166.00            NA            NA            0.00        0.00
PREMIER BANK CARD            Unsecured         591.00        463.57        463.57        122.95         0.00
PREMIER BANK CARD            Unsecured         463.00        787.00        787.00        208.74         0.00
PREMIER BANK CARD            Unsecured         751.00        606.94        606.94        160.98         0.00
QUANTUM3 GROUP LLC           Unsecured         229.00        199.80        199.80          52.99        0.00
SEVENTH AVENUE               Unsecured         330.00        345.76        345.76          91.71        0.00
TD BANK USA                  Unsecured         237.00        277.44        277.44          73.59        0.00
TD BANK USA                  Unsecured         945.00        945.18        945.18        250.69         0.00
WEBBANK/FINGERHUT            Unsecured      1,200.00         600.43        600.43        159.25         0.00
WOW SCHAUMBURG               Unsecured         269.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00              $0.00                  $0.00
      Mortgage Arrearage                                 $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                       $28,879.92         $28,879.92              $3,630.15
      All Other Secured                                  $0.00              $0.00                  $0.00
TOTAL SECURED:                                      $28,879.92         $28,879.92              $3,630.15

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                  $0.00
       Domestic Support Ongoing                           $0.00              $0.00                  $0.00
       All Other Priority                               $287.90            $287.90                  $0.00
TOTAL PRIORITY:                                         $287.90            $287.90                  $0.00

GENERAL UNSECURED PAYMENTS:                         $15,931.08           $4,225.46                  $0.00


Disbursements:

       Expenses of Administration                         $5,876.57
       Disbursements to Creditors                        $37,023.43

TOTAL DISBURSEMENTS :                                                                     $42,900.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-30939         Doc 62      Filed 03/05/19 Entered 03/05/19 09:54:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
